           Case 3:19-mj-01208-NLS Document 1 Filed 03/22/19 PageID.1 Page 1 of 15
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Southern District of California
                                                                                                                i.r
                                                                                                                1e~ ll
                                                                                                                ~
                                                                                                                     ~~
                                                                                                                     ~~
                                                                                                                          L·
                                                                                                                          t;l_,   •
                                                                                                                                      ~·"""
                                                                                                                                       ,.,1~ n r~~--e>··
                                                                                                                                           .
                                                                                                                                        -Cr%)  tt,\ .
                                                                                                                                                     ·.




              In the Matter of the Search of
         (Briefly describe the property to be searched
          or identi.fY the person by name and address)
                                                                        )
                                                                        )
                                                                                    Case No.
                                                                                                           ~AR 2210!9]
                                                                        )                                CL,t~_HK US DIS-i F:iCT COURT
  (1) Motorla Cellular Phone, Serial No. ZY2228HVPJ,                    )                          ~~UTfkl-lN     DIS1 HICT Of' CALIFORNIA
               IMEI: 9900-0624-0926-948                                 )                                                      P'.,O DEPUTY
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT                          1 9 MJ, 2 0 8
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
property to be searched and give its location):

 See Attachment A (incorporated herein)
located in the     ~~~----~
                           Southern               District of   ~-------~~~-
                                                                            California           , there is now concealed (identifY the
person or describe the property to be seized)':
 See Attachment B (incorporated herein)


          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                 mevidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                     Offense Description
        21 U.S.C. Secs. 952, 960, and              Importation of Methamphetamine; Conspiracy to Import Methamphetamine;
        963; 21 U.S.C. Sec. 843(b); 18             Unlawful Use of a Communication Facility; Aiding and Abetting
        U.S.C. Sec. 2
          The application is based on these facts:
        See attached Affidavit (incorporated herein)

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                           Ryan A. Hill, HSI Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:        3· ,J;;l -If
City and state: San Diego, California                                          Hon. Nita L. Stormes, United States Magistrate Judge
                                                                                                Printed na1ne and title
     Case 3:19-mj-01208-NLS Document 1 Filed 03/22/19 PageID.2 Page 2 of 15



                                ATTACHMENT A

                          PROPERTY TO BE SEARCHED

       The following property is to be searched in connection with an investigation of
violation of Title 21, United States Code, Sections 952, 960, and 963 (Unlawful
Importation of a Controlled Substance and Conspiracy to do the Same), Title 18, United
States Code, Section 2 (Aiding and Abetting Unlawful Importation a Controlled
Substance), and Title 21, United States Code, Section 843(b) (Unlawful Use of a
Communication Facility):

                  Motorola Cellular Phone,
                  Serial No. ZY2228HVPJ,
                  IMEi: 9900-0624-0926-948
                  (the Target Device)

      The Target Device is currently in the possession of the Department of Homeland
Security, Customs and Border Protection as evidence and being held in the Otay Mesa
Vault, located at 9495 Customhouse Plaza in San Diego, California.
      Case 3:19-mj-01208-NLS Document 1 Filed 03/22/19 PageID.3 Page 3 of 15




                                    ATTACHMENT B

       Authorization to search the Target Device, described in Attachment A, includes the
search of disks, memory cards, deleted data, remnant data, slack space, and temporary or
permanent files contained on or in the Target Device for evidence described below. The
seizure and search of the Target Device shall follow the search methodology described in
the attached affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats, and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for the
period of August 1, 2018 to January 23, 2019:

      a.     tending to indicate efforts to import methamphetamine, or other federally
             controlled substances from Mexico into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-such
             as email addresses, IP addresses, and phone numbers-used to facilitate the
             importation of methamphetamine, or other federally controlled substances
             from Mexico into the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved in
             the importation of methamphetamine, or other federally controlled substances
             from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of methamphetamine, or other federally controlled substances
             from Mexico into the United States;

      e.     tending to identify the user of, or persons with control over or access to, the
             Target Device; and/or

       f.    tending to place in context, identify the creator or recipient of, or establish the
             time of creation or receipt of communications, records, or data involved in the
             activities described above;
     Case 3:19-mj-01208-NLS Document 1 Filed 03/22/19 PageID.4 Page 4 of 15



which are evidence of violations of Title 21, United States Code, Sections 952, 960, and
963 (Unlawful Importation of a Controlled Substance and Conspiracy to do the Same),
Title 18, United States Code, Section 2 (Aiding and Abetting Unlawful Importation a
Controlled Substance), and Title 21, United States Code, Section 843(b) (Unlawful Use of
a Communication Facility).
       Case 3:19-mj-01208-NLS Document 1 Filed 03/22/19 PageID.5 Page 5 of 15



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   IN THE MATTER OF THE SEARCH OF                   AFFIDAVIT OF SPECIAL AGENT
                                                      RYAN HILL IN SUPPORT OF A
11      (1) Motorola Cellular Phone, Serial No.       SEARCH WARRANT
            ZY2228HVPJ, IMEI: 9900-0624-
12          0926-948
13
14        I, Special Agent Ryan Hill, having been duly sworn, declare and state as follows:
15                                                L
16                                    INTRODUCTION
17        1.    I make this affidavit in support of an application for a warrant to search the
18 following electronic devices:
19                    Motorola Cellular Phon~
                      Serial No. ZY2228HVPJ,
20                    IMEI: 9900-0624-0926-948
                      (the Target Device)
21   and seize evidence of crimes, specifically violations of Title 21, United States Code,
22 Sections 952, 960, and 963, Unlawful Importation of a Controlled Substance (and
23 Conspiracy to do the same); Title 18, United States Code, Section 2, Aiding and Abetting
24 the Unlawful Importation of a Controlled Substance; and Title 21, United States Code,
25 Section 843(b), Unlawful Use of a Communication Facility (the Target Offenses).
26        2.    The Target Device was seized from Defendant David Sanchez-Cordero
27 (Defendant) at the time of his arrest for Importation ofMethamphetamine on January 23,
28 2019, at the Otay Mesa Port of Entry. The Target Device is currently stored in Customs
       Case 3:19-mj-01208-NLS Document 1 Filed 03/22/19 PageID.6 Page 6 of 15



 1 and Border Protection's Otay Mesa Vault, located at 9495 Customhouse Plaza in San
 2 Diego, California.
 3         3.    This search of the Target Device supports an investigation and prosecution
 4 of Defendant for the Target Offenses. Based on the information below, there is probable
 5 cause to believe that a search of the Target Device, as described in Attachment A will
 6 produce evidence of the Target Offenses, as described in Attachment B.
 7         4.    The following is based upon my experience and training, investigation, and
 8 consultation with other law enforcement agents and officers experienced in narcotics
 9 violations, including the Target Offenses. The evidence and information contained herein
1O was developed from interviews and my review of documents and evidence related to this
11 case. Because I make this affidavit for the limited purpose of obtaining a search warrant
12 for the Target Device, it does not contain all of the information known by me or other
13 federal agents regarding this investigation, but only sets forth those facts believed to be
14 necessary to establish probable cause. Dates and times are approximate, and refer to Pacific
15 Standard Time (PST) unless otherwise specified.
16                                               ll
17                      AFFIANT'S EXPERIENCE AND TRAINING
18         5.    I am a Special Agent (SA) of the United States Department of Homeland
19 Security (DHS), Homeland Security Investigations (HSI) and have been so employed since
20 October, 2009. I am a graduate of a twenty-one week preparatory course at the Federal
21 Law Enforcement Training Center. I have received training in investigating various
22 narcotics-related offenses, including the importation of narcotics and narcotics trafficking.
23 I have also had training in the methods used by controlled substance traffickers to import
24 and distribute drugs and to operate detailed distribution networks. My training has also
25 included the use of cellular and digital telephones and other electronic devices used by
26 narcotics traffickers in the normal course of their illicit activities. Since becoming a HSI
27 SA, I have been involved in over 150 narcotics trafficking investigations involving the
28
                                                 2
       Case 3:19-mj-01208-NLS Document 1 Filed 03/22/19 PageID.7 Page 7 of 15




 1 importation, distribution and sale of large quantities of controlled substances. I have also
 2 worked with other agents with extensive experience in narcotics smuggling investigations.
 3         6.     I am a federal law enforcement officer within the meaning of Rule 41(a)(2)(C)
 4 of the Federal Rules of Criminal Procedure. I am authorized under Rule 41(a) to make
 5 applications for search and seizure warrants. I am authorized to investigate violations of
 6 laws of the United States and to execute warrants issued under the authority of the United
 7 States.
 8         7.     Since April 2010, I have been assigned to Operation Alliance at San Ysidro,
 9 California, and as such am cross-designated by the U.S. Drug Enforcement Administration
10 (DEA) to conduct narcotics investigations and enforce the provisions of the Federal
11 Controlled Substance Act, otherwise known as Title 21, of the United States Code. My
12 assignment includes investigations related to the illegal importation and trafficking of
13 narcotics. In the course of my duties, I have worked as the case agent, directing specific
14 drug-related investigations; I have worked as a surveillance agent and observed and
15 recorded movements of individuals trafficking in drugs and of those suspected of
16 trafficking in drugs; I have participated in the execution of numerous search warrants; I
17 have initiated and executed numerous arrests for drug-related offenses, including
18 possession with the intent to distribute and the importation of controlled substances; and, I
19 have interviewed defendants, witnesses and informants relative to the illegal trafficking of
20 controlled substances. Through my observations and these interviews, I have gained a
21 working knowledge and insight into the normal operational habits of narcotics smugglers,
22 with particular emphasis on those who attempt to import narcotics into the United States
23 from Mexico at the San Diego international ports of entry.
24           8.   Through the course of my training, investigations, and conversations with
25 other law enforcement personnel, I have learned that it is a common practice for narcotics
26 smugglers to work in concert with other individuals and to do so by utilizing cellular
27 telephones to maintain communications with co-conspirators in order to further their
28 criminal activities. This is particularly true in cases involving distributional quantities of
                                                  3
       Case 3:19-mj-01208-NLS Document 1 Filed 03/22/19 PageID.8 Page 8 of 15



 1 hard narcotics, such as methamphetamine. Typically, load drivers smuggling narcotics
 2 across the border from Mexico into the United States are in telephonic contact with co-
 3 conspirators immediately prior to and following the crossing of the load vehicle, at which
 4 time they receive instructions on where and when to deliver the controlled substances.
 5         9.     Based upon my training and experience as a Special Agent, and consultations
 6 with law enforcement officers experienced in narcotics trafficking investigations, and all
 7 the facts and opinions set forth in this affidavit, I submit the following:
 8                a.     Drug traffickers will use cellular/mobile telephones because they are
 9 mobile and they have instant access to telephone calls, text, web, and voice messages.
10                b.     Drug traffickers will use cellular/mobile telephones because they are able
11 to actively monitor the progress of their illegal cargo while the conveyance is in transit.
12                c.     Drug traffickers and their accomplices will use cellular/mobile
13 telephones because they can easily arrange and/or determine what time their illegal cargo will
14 arrive at predetermined locations.
15                d.     Drug traffickers will use cellular/mobile telephones to direct drivers to
16 synchronize an exact drop off and/or pick up time of their illegal cargo.
17                e.     Drug traffickers will use cellular/mobile telephones to notify or warn
18 their accomplices of law enforcement activity to include the presence and posture of marked
19 and unmarked units, as well as the operational status of checkpoints and border crossings.
20                f.     Drug traffickers and their co-conspirators often use cellular/mobile
21 telephones to communicate with load drivers who transport their narcotics and/or drug
22 proceeds.
23                g.     The use of cellular telephones by conspirators or drug traffickers tends to
24 generate evidence that is stored on the cellular telephones, including, but not limited to emails,
25 text messages, photographs, audio files, videos, call logs, address book entries, IP addresses,
26 social network data, and location data.
27         10.    Subscriber Identity Module (SIM) Cards, also known as subscriber identity
28 modules, are smart cards that store data for cellular telephone subscribers. Such data
                                                    4
       Case 3:19-mj-01208-NLS Document 1 Filed 03/22/19 PageID.9 Page 9 of 15



 1 includes user identity, location and phone number, network authorization data, personal
 2 security keys, contact lists and stored text messages. Much of the evidence generated by a
 3 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
 4 been utilized in connection with that telephone.
 5         11.   Based upon my training and experience as a Special Agent, and consultations
 6 with law enforcement officers experienced in narcotics trafficking investigations, and all
 7 the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
 8 telephones can and often do contain electronic records, phone logs and contacts, voice and
 9 text communications, and data such as emails, text messages, chats and chat logs from
1O various third-party applications, photographs, audio files, videos, and location data. This
11 information can be stored within disks, memory cards, deleted data, remnant data, slack
12 space, and temporary or permanent files contained on or in the cellular/mobile telephone.
13 Specifically, based upon my training, education, and experience investigating these
14 conspiracies, I have learned that searches of cellular/mobile telephones yields evidence:
15               a.    tending to indicate efforts to import methamphetamine, or other
16 federally controlled substances from Mexico into the United States;
17               b.    tending to identify accounts, facilities, storage devices, and/or
18 services-such as email addresses, IP addresses, and phone numbers-used to facilitate
19 the importation of methamphetamine, or other federally controlled substances from
20 Mexico into the United States;
21               c.    tending to identify co-conspirators, criminal associates, or others
22 involved in the importation of methamphetamine, or other federally controlled substances
23 from Mexico into the United States;
24               d.    tending to identify travel to or presence at locations involved in the
25 importation of methamphetamine, or other federally controlled substances from Mexico
26 into the United States;
27               e.    tending to identify the user of, or persons with control over or access
28 to, the Target Device; and/or
                                                 5
      Case 3:19-mj-01208-NLS Document 1 Filed 03/22/19 PageID.10 Page 10 of 15




 1                f.    tending to place in context, identify the creator or recipient of, or
 2 establish the time of creation or receipt of communications, records, or data involved in the
 3 activities described above.
 4                                                III
 5                           STATEMENT OF PROBABLE CAUSE
 6 A.     DEFENDANTS' ARREST
 7         12.    On January 23, 2019, at approximately 12:45 p.m., Defendant David Sanchez-
 8 Cordero applied for entry to the United States via vehicle lane 9 at the Otay Mesa Port of
 9 Entry in San Diego, California. At the time, Defendant was driving a green Chevrolet Cruze
10 bearing Mexican license plate 474NUP7.
11         13.    Customs and Border Protection Officer (CBPO) Drivdahl was conducting pre-
12 primary roving operations with his human-narcotics detection dog (HNDD) during this
13 time. As CBPO Drivdahl's HNDD screened Defendant's Chevrolet Cruze, it alerted then
14 indicated near the front, passenger-side door. CBPO Drivdahl notified CBPO Ibarra of the
15 dog's alert.
16         14.    CBPO Ibarra contacted Defendant. Defendant said he had nothing to declare
17 and claimed to be going to Jack in the Box in Otay Mesa. Defendant also said he owned
18 the Chevrolet Cruze. As CBPO Ibarra spoke with Defendant, he noticed Defendant was
19 fidgeting and looking around. In other words, he appeared nervous. Defendant was then
20 removed from the Chevrolet Cruze and escorted to the security office while CBPO Ibarra
21 drove the vehicle through the Z-Portal X-ray machine and then to the secondary inspection
22 lot.
23         15.    After CBPO Ibarra drove the Chevrolet Cruze through the Z-Portal machine,
24 CBPO Lee reviewed the images and observed anomalies within the vehicle's front,
25 passenger-side door and both rear doors.
26         16.    In the secondary inspection area, CBPO Jung removed a total of 102 packages
27 from the doors of the Chevrolet Cruze: (1) 10 packages in the front, driver-side door;
28 (2) 10 packages in the rear, driver-side door; (3) 43 in the front, passenger-side door, and
                                                 6
     Case 3:19-mj-01208-NLS Document 1 Filed 03/22/19 PageID.11 Page 11 of 15



 1 (4) 39 in the rear, passenger-side door. These packages weighed a total of25.56 kilograms
 2 (56.23 pounds) and the substance inside them tested positive for the properties of
 3 methamphetamine. CBPO Jung also seized the Target Device from the Chevrolet Cruze.
 4 B.     DEFENDANT'S POST-MIRANDA STATEMENT
 5         17.   After being advised of his Miranda rights, Defendant elected to waive them
 6 and voluntarily answered questions without an attorney present.
 7         18.   Defendant claimed he saw an advertisement on Facebook and then met with
 8 an individual named Mario regarding a job to transport items from Tijuana, Mexico to Otay
 9 Mesa, California. Defendant claimed he met Mario approximately two weeks prior to his
10 arrest and Mario told him he would be paid $2500 to smuggle between ten and twenty-five
11 thousand dollars into the United States. Defendant claimed he did not want to bring drugs
12 or people into the United States, and Mario told him he would be bringing money.
13         19.   Defendant said he met Jorge, Mario's son, at a clinic in Tijuana, Mexico the
14 morning before his arrest. Defendant said his wife was getting surgery at the clinic.
15 Defendant said he gave Jorge the keys to the Chevrolet Cruze and Jorge returned it to the
16 clinic about an hour later. Defendant said he took the Chevrolet Cruze from the clinic and
17 drove his wife home and then went to cross into the United States. Defendant said he
18 expected to deliver the Chevrolet Cruze to a Jack in the Box in Riverside, California and
19 was supposed to call to get the address after he successfully crossed the border. He expected
20 to be paid once he returned to Tijuana, Mexico.
21 C.     DEFENDANT'S BORDER CROSSING HISTORY
22        20.    Defendant drove the Chevrolet Cruze north from Mexico into United States
23 on four separate occasions in the week leading up to his arrest. On January 17, 18, and 19,
24 he drove the Chevrolet Cruze into the United States between 5:00 and 7:00 p.m., and then
25 drove it back into Mexico four to five hours later. On January 22, he drove the Chevrolet
26 Cruze into the United States at 1:28 p.m., and then back south to Mexico at around 2:27
27 p.m., less than one hour later. Defendant had the vehicle registration for the Chevrolet
28 Cruze at the time of his arrest. This document lists afecha de expedici6n (date of issue) of
                                                 7
        Case 3:19-mj-01208-NLS Document 1 Filed 03/22/19 PageID.12 Page 12 of 15



 1 January 17, 2019, the date Defendant first crossed the Chevrolet Cruze into the United
 2 States.
 3          21.   In the months leading up to his arrest, Defendant had crossed the border in a
 4 series of different vehicles. On November 15, December 19 and 20, 2018, he crossed the
 5 border in a car bearing California license plate 57345G2; on December 7, 2018, he crossed
 6 the border in a car bearing Mexican license plate CWE3166; on November 9, 2018, he
 7 crossed the border in a car bearing Mexican license plate AG2468A; and on September 3
 8 and 16, and October 1 and 16, 2018, he crossed the border in a car bearing Mexican license
 9 plate ALK3576. Record checks indicate Defendant had only crossed the border twice on
1O foot before August 1, 2018 (on April 28 and June 7), but crossed the border nineteen times
11 both on foot and in five different cars between August 1, 2018 and January 23, 2019.
12          22.   Based on my experience investigating narcotics smugglers, Defendant may
13 have used the Target Device to coordinate with the other parties involved regarding the
14 importation of methamphetamine. I believe that recent calls made and received, telephone
15 numbers, contact names, electronic mail (email) addresses, appointment dates, text
16 messages, email messages, messages and posts from social networking sites, pictures, and
17 other digital information may be stored in the memory of the Target Device. This data
18 may include information that is relevant to Defendant's narcotics trafficking activities,
19 including identifying other persons involved in their narcotics trafficking activities.
20          23.   Drug trafficking conspiracies require intricate planning and coordination. This
21 often occurs days, weeks, or even months prior to the actual importation of the drugs into
22 the United States. All parties involved communicate with one another in efforts to ensure
23 success in getting their valuable cargo to its destination within the United States.
24          24.   In this case, evidence supports probable cause to search the Target Device for
25 information dating back to August 1, 2018. Therefore, the date range for the search of the
26 Target Device should be from August 1, 2018 to January 23, 2019.
27 II
28 II
                                                  8
      Case 3:19-mj-01208-NLS Document 1 Filed 03/22/19 PageID.13 Page 13 of 15



 1                                                 III
 2                                      METHODOLOGY
 3         25.   It is not possible to determine, merely by knowing the cellular telephone's
 4 make, model and serial number, the nature and types of services to which the device is
 5 subscribed and the nature of the data stored on the device. Cellular devices today can be
 6 simple cellular telephones and text message devices, can include cameras, can serve as
 7 personal digital assistants and have functions such as calendars and full address books and
 8 can be mini-computers allowing for electronic mail services, web services and rudimentary
 9 word processing. An increasing number of cellular service providers now allow for their
1O subscribers to access their device over the internet and remotely destroy all of the data
11 contained on the device. For that reason, the device may only be powered in a secure
12 environment or, if possible, started in "flight mode," which disables access to the network.
13 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
14 equivalents and store information in volatile memory within the device or in memory cards
15 inserted into the device. Current technology provides some solutions for acquiring some of
16 the data stored in some cellular telephone models using forensic hardware and software.
17 Even if some of the stored information on the device may be acquired forensically, not all
18 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
19 data acquisition or that have potentially relevant data stored that is not subject to such
20 acquisition, the examiner must inspect the device manually and record the process and the
21 results using digital photography. This process is time and labor intensive and may take
22 weeks or longer.
23         26.   Following the issuance of this warrant, I will collect the Target Device and
24 subject it to analysis. All forensic analysis of the data contained within the Target Device
25 and memory card(s) will employ search protocols directed exclusively to the identification
26 and extraction of data within the scope of this warrant.
27         27.   Based on the foregoing, identifying and extracting data subject to seizure
28 pursuant to this warrant may require a range of data analysis techniques, including manual
                                                  9
        Case 3:19-mj-01208-NLS Document 1 Filed 03/22/19 PageID.14 Page 14 of 15



 1 review, and, consequently, may take weeks or months. The personnel conducting the
 2 identification and extraction of data will complete the analysis within ninety (90) days of
 3 the date the warrant is signed, absent further application to this court.
 4                                                N
 5                                         CONCLUSION
 6          28.   Based on all of the facts and circumstances described above, my training and
 7 experience, and consultations with other law enforcement officers, there is probable cause
 8 to conclude that Defendant utilized the Target Device to facilitate the commission of the
 9 Target Offenses.
10          29.   Given the change in Defendant's border crossing history after August 1, 2018,
11 probable cause exists to believe that evidence of the aforementioned offenses exists on the
12 Target Device for the period of August 1, 2018 to January 23, 2019.
13          30.   Because the Target Device were promptly seized during the investigation of
14 Defendant's drug trafficking activities and has been securely stored, there is probable cause
15 to believe that evidence of illegal activity committed by the Defendants continues to exist
16 on the Target Device.
17 II
18 II
19 II
20 II
21 II
22 II
23 II
24 II
25 II
26 II
27 II
28 II
                                                 10
     Case 3:19-mj-01208-NLS Document 1 Filed 03/22/19 PageID.15 Page 15 of 15



 1        31.    Based upon my experience and training, consultation with other agents in
 2 narcotics investigations, consultation with other sources of information, and the facts set
 3 forth herein, I believe that the items to be seized set forth in Attachment B (incorporated
 4 herein) are likely to be found in the property to be searched described in Attachment A
 5 (incorporated herein). Therefore, I respectfully request that the Court issue a warrant
 6 authorizing me, or another federal law enforcement agent specially trained in digital
 7 evidence recovery, to search the items described in Attachment A, and seize the items listed
 8 in Attachment B.
 9        I declare under penalty of perjury that the foregoing is true and correct to the best of
1O my knowledge and belief.
11
12
                                           Specia    nt Ryan A. Hill
13                                         Homeland Security Investigations
14
                                                             ~
15        Sworn to and subscribed before me this      Ol:l     day of March, 2019.
16
17
                                           HONORABLE NITA L. STORMES
18                                         UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28
                                                 11
